Citation Nr: 0841378	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  02-05 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for degenerative 
joint disease, lumbar spine. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from May 1954 
to November 1957 and had periods of active duty for training 
and inactive duty training between October 1968 and December 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in September 2003.  

The Board previously remanded this matter in November 2006.  


FINDINGS OF FACT

1.  A May 1998 Board decision denied service connection for 
degenerative joint disease of the lumbar spine.

2.  The evidence received since the May 1998 decision is 
neither cumulative nor redundant and raises a reasonable 
probability of substantiating the claim of entitlement to 
service connection for degenerative joint disease of the 
lumbar spine.

3.   The medical evidence of records relates the veteran's 
current degenerative joint disease, lumbar spine, to a back 
injury sustained during a period of INACDUTRA.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for degenerative 
joint disease of the lumbar spine. 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2008).

2.  Degenerative joint disease of the lumbar spine was 
incurred in service.  38 U.S.C.A. §§ 101(24), 1131, 5107 
(West 2002); 38 C.F.R. §§  3.6, 3.303, 3.306 (2008).   

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
In Kent v. Nicholson, 20 Vet. App. 1(2006), the Court held 
that VA must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 10.   

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, the Board finds that VA 
provided the veteran adequate notice and assistance with 
regard to his claim.  Even assuming otherwise, given the 
Board's favorable disposition with regard to this claim, 
discussed below, any failure to remand for additional 
notification and/or assistance does not prejudice the veteran 
in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

A.  Claim to Reopen

The veteran seeks to reopen a claim of  claim of entitlement 
to service connection for degenerative joint disease of the 
lumbar spine.  

The Board previously denied the claim for service connection 
for a back disorder diagnosed as degenerative joint disease 
of the lumbar disks with radiculopathy in  May 1998 decision.  
The Board found that there was no medical evidence relating 
the veteran's back disability to an in-service injury.  The 
Board also found that there was no evidence that the veteran 
was on active duty for training at the time of the alleged 
injury in July 1975.  

In December 2000, the veteran sought to reopen his claim.  A 
claim that has been disallowed by the Board may not be 
reopened except upon the submission of new and material 
evidence. 38 U.S.C.A. § 7104(b) (West 2002).  Once a claim is 
reopened, the adjudicator must review it on a de novo basis, 
with consideration given to all of the evidence of record.  
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 
273 (1996).  

For claims filed prior to August 29, 2001, as in this case, 
new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final denial 
of the appellant's claim on any basis.  Evans, 9 Vet. App. at 
273.  This evidence is presumed credible for the purposes of 
reopening an appellant's claim, unless it is inherently false 
or untrue or, if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence that has been associated with the claims file 
since the May 1998 Board decision includes VA and private 
medical records, reserve service records, written statements 
from the veteran and others and a transcript of the September 
2003 Board hearing.

The VA and private medical records reflect a current 
treatment for degenerative joint disease of the lumbar spine.  
The reserve service records show dates of service.
At the Board hearing, the veteran testified that he injured 
his back in July 1975 during a period of reserve service.  
The veteran has submitted numerous written statements in 
support of his claim, including statements from his wife, 
daughter and individuals who served in the Naval Reserves 
with the veteran and reported that they were present when the 
veteran's back injury occurred.  

The Board finds that the evidence submitted since the 1998 
Board decision is new, as it was not previously submitted to 
agency decisionmakers and is neither cumulative nor 
redundant.  The Board also finds that this evidence is 
material because it bears directly and substantially upon the 
matter under consideration, and by itself or in connection 
with the evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim for service connection for 
degenerative joint disease of the lumbar spine.

Having determined that new and material evidence has been 
received, the Board may reopen the claim of entitlement to 
service connection for degenerative joint disease of the 
lumbar spine.  


B.  Degenerative joint disease - lumbar spine

In general, to establish service connection for a claimed 
disability, the facts as shown by evidence must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. § 
3.303(d) (2008).

With respect to reserve service, military, naval or air 
service includes any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
from a disease or injury incurred in or aggravated by the 
line of duty, and any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred in or aggravated by 
the line of duty.  38 U.S.C.A. § 101 (24) (West 2002); 38 
C.F.R. § 3.6(a) (2008).  Active duty for training includes 
full-time duty performed by members of the National Guard or 
Air National Guard of any state under sections 316, 502, 503, 
504, or 505 of title 32 of the United States Code. 38 C.F.R. 
§ 3.6(c)(3) (2008).  Presumptive periods do not apply to 
ACDUTRA of INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

"Injury" is defined as harm resulting from some type of 
external trauma and "disease" is defined as harm resulting 
from some type of internal infection or degenerative process.  
VAOPGCPREC 4-2002.

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203, limiting the type of evidence accepted to 
verify service dates.

Records of reserve Naval service indicate that the veteran 
participated in nine drills between July 1975 and September 
1975.  Those records reflect that the veteran did not earn 
any active duty for training points in 1975.  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran testified that he sustained a back injury in July 
1975 during a period of reserve duty.  The veteran testified 
that he was helping another service member move a cabinet and 
strained his back when the individual he was assisting 
dropped the cabinet.  In support of his claim, the veteran 
has submitted written statements from several individuals who 
reportedly witnessed the incident. 

In adjudicating this claim, the Board must assess the 
veteran's competence and his credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Washington 
Court held that the veteran was competent to testify to 
factual matters of which he had first-hand knowledge, 
including having right hip and thigh pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  The Court, citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), noted that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. § 
3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board finds the veteran's testimony and the lay 
statements regarding a back injury in July 1975 to be 
credible.  These accounts of the veteran's back injury are 
corroborated by medical records from the U.S. Public Health 
Service Hospital in Galveston, dated in July 1975, which show 
that the veteran was treated for lumbosacral strain.  The 
veteran's account of in-service injury is further 
corroborated by a report of a July 1978 reserves enlistment 
examination, which noted a history of recurrent back pain and 
a history of back injury in 1975 during reserve service.  

Based on the medical evidence and the lay statements 
described above, the Board finds that there is credible 
evidence that the veteran sustained a back injury in July 
1975, during a period of INACDUTRA.  The remaining issue for 
the Board's consideration is whether the record contains 
competent medical evidence of a nexus between the injury that 
occurred during INACDUTRA and the currently diagnosed 
disability of degenerative joint disease of the lumbar spine.  

The record includes two medical opinions which relate the 
veteran's current back disability to the injury in 1975.  In 
a November 1985 record, a private physician, Dr. B.F., M.D. 
noted that the veteran injured his back in 1975 while lifting 
a cabinet and had intermittent pain in the back and right leg 
ever since.  In a November 2000 treatment record, another 
physician, Dr. A.K., M.D., stated that the veteran had 
chronic low back pain since his back injury in 1975.  Based 
on this evidence, the Board finds that there is medical 
evidence of a nexus to service.   

The Board finds that service connection for degenerative 
joint disease of the lumbar spine is warranted.  The evidence 
demonstrates that the veteran sustained a low back injury 
during INACDUTRA in July 1975 and has had ongoing treatment 
for low back pain since that time.  The medical evidence of 
record demonstrates findings of chronic low back pain since 
the July 1975 injury.  Therefore, resolving all reasonable 
doubt in the veteran's favor, the Board concludes that 
service connection is warranted for degenerative joint 
disease of the lumbar spine.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for degenerative joint 
disease, lumbar spine is reopened.

Service connection for degenerative joint disease of the 
lumbar spine is granted.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


